             Case 1:20-cv-07986-JGK Document 20 Filed 02/23/21 Page 1 of 23




   MICHAEL FAILLACE & ASSOCIATES, P.C.
   60 East 42nd Street, Suite 4510
   New York, New York 10165
   Telephone: (212) 317-1200
   Facsimile: (212) 317-1620
   Attorneys for Plaintiff

   UNITED STATES DISTRICT COURT
   SOUTHERN DISTRICT OF NEW YORK
   -------------------------------------------------------X
   PAULINO CASTILLO MARTINEZ,
   individually and on behalf of others similarly
   situated,
                                                              FIRST AMENDED COMPLAINT
                                      Plaintiff,

                    -against-                                 COLLECTIVE ACTION UNDER
                                                                   29 U.S.C. § 216(b)
   PARK PIZZA, INC. (D/B/A PIZZA PARK),
   ARTURO IENTILE, and SALVADOR                                 ECF Case 1:20-cv-07986-JGK
   IENTILE,

                                       Defendants.
   -------------------------------------------------------X

          Plaintiff Paulino Castillo Martinez (“Plaintiff Castillo” or “Mr. Castillo”), individually and

 on behalf of others similarly situated, by and through his attorneys, Michael Faillace & Associates,

 P.C., upon his knowledge and belief, and as against Park Pizza, Inc. (d/b/a Pizza Park),

 (“Defendant Corporation”), Arturo Ientile and Salvador Ientile, (“Individual Defendants”),

 (collectively, “Defendants”), alleges as follows:

                                            NATURE OF ACTION

        1.       Plaintiff Castillo is a former employee of Defendants Park Pizza, Inc. (d/b/a Pizza

Park), Arturo Ientile, and Salvador Ientile.

        2.       Defendants own, operate, or control a Pizza restaurant, located at 1233 1st Avenue

#6309, New York, NY 10065 under the name “Pizza Park”.
            Case 1:20-cv-07986-JGK Document 20 Filed 02/23/21 Page 2 of 23




       3.      Upon information and belief, individual Defendants Arturo Ientile and Salvador

Ientile, serve or served as owners, managers, principals, or agents of Defendant Corporation and,

through this corporate entity, operate or operated the restaurant as a joint or unified enterprise.

       4.      Plaintiff Castillo was employed as a laborer and a delivery worker at the Pizza

restaurant located at 1233 1st Avenue #6309, New York, NY 10065.

       5.      Plaintiff Castillo was ostensibly employed as a delivery worker. However, he was

required to spend a considerable part of his work day performing non-tipped duties, including but

not limited to washing dish racks and pizza plates, cleaning the basement and the walls of the entire

restaurant, cutting cheese, bringing up items from the basement for the cook, bringing up the refills

of sodas for the storefront, mopping the storefront food preparation area, public area, and basement,

taking out the garbage, cleaning the basement, basic food preparation for the ingredients for the days

sales, specifically cheese and bread, cleaning the walls of the premises. The aforesaid duties

compromised four to five hours of his shift, between making deliveries. In all these duties

compromised more than twenty percent of his shift and weekly work periods (hereafter the “non-

tipped duties”).

       6.      At all times relevant to this Complaint, Plaintiff Castillo worked for Defendants in

excess of 40 hours per week, without appropriate minimum wage, overtime, and spread of hours

compensation for the hours that he worked.

       7.      Rather, Defendants failed to pay Plaintiff Castillo appropriately for any hours

worked, either at the straight rate of pay or for any additional overtime premium.

       8.      Further, Defendants failed to pay Plaintiff Castillo the required “spread of hours” pay

for any day in which he had to work over 10 hours a day.




                                                   -2-
               Case 1:20-cv-07986-JGK Document 20 Filed 02/23/21 Page 3 of 23




         9.        Furthermore, Defendants repeatedly failed to pay Plaintiff Castillo wages on a timely

basis.

         10.       Defendants employed and accounted for Plaintiff Castillo as a delivery worker in

their payroll, but in actuality his duties required a significant amount of time spent performing the

non-tipped duties alleged above.

         11.       Regardless, at all relevant times, Defendants paid Plaintiff Castillo at a rate that was

lower than the required tip-credit rate.

         12.       However, under both the FLSA and NYLL, Defendants were not entitled to take a

tip credit because Plaintiff Castillo’s non-tipped duties exceeded 20% of each workday, or 2 hours

per day, whichever is less in each day. 12 N.Y. C.R.R. §146.

         13.       Upon information and belief, Defendants employed the policy and practice of

disguising Plaintiff Castillo’s actual duties in payroll records by designating him as a delivery worker

instead of as a non-tipped employee. This allowed Defendants to avoid paying Plaintiff Castillo at

the minimum wage rate for his classification of employement and enabled them to pay him at the

tip-credit rate.

         14.       In addition, Defendants maintained a policy and practice of unlawfully appropriating

Plaintiff Castillo’s and made unlawful deductions from Plaintiff Castillo’s and similarly situated

employees.

         15.       Defendants’ conduct extended beyond Plaintiff Castillo to all other similarly situated

employees.

         16.       At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Castillo and other employees to work in excess of forty (40) hours per week

without providing the overtime compensation required by federal and state law and regulations.



                                                      -3-
             Case 1:20-cv-07986-JGK Document 20 Filed 02/23/21 Page 4 of 23




       17.        Plaintiff Castillo now brings this action on behalf of himself, and other similarly

situated individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards

Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et

seq. and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New

York Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein

the “Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’

fees and costs.

       18.        Plaintiff Castillo seeks certification of this action as a collective action on behalf of

himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                     JURISDICTION AND VENUE

       19.        This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Castillo’s state law claims under 28

U.S.C. § 1367(a).

       20.        Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a Pizza restaurant located in this district. Further, Plaintiff Castillo was employed by

Defendants in this district.

                                                    PARTIES

                                                      Plaintiff

       21.        Plaintiff Paulino Castillo Martinez (“Plaintiff Castillo” or “Mr. Castillo”) is an adult

individual residing in New York County, New York.



                                                     -4-
             Case 1:20-cv-07986-JGK Document 20 Filed 02/23/21 Page 5 of 23




       22.      Plaintiff Castillo was employed by Defendants at Pizza Park from approximately

December 2018 until on or about July 26, 2020.

       23.      Plaintiff Castillo consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b),

and brings these claims based upon the allegations herein as a representative party of a prospective

class of similarly situated individuals under 29 U.S.C. § 216(b).

                                               Defendants

       24.      At all relevant times, Defendants owned, operated, or controlled a Pizza restaurant,

located at 1233 1st Avenue #6309, New York, NY 10065 under the name “Pizza Park”.

       25.      Upon information and belief, Park Pizza, Inc. (d/b/a Pizza Park) is a domestic

corporation organized and existing under the laws of the State of New York. Upon information and

belief, it maintains its principal place of business at 1233 1st Avenue #6309, New York, NY 10065.

       26.      Defendant Arturo Ientile is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Arturo Ientile is sued individually

in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant Arturo Ientile

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. He determines the wages

and compensation of the employees of Defendants, including Plaintiff Castillo, establishes the

schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

       27.      Defendant Salvador Ientile is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Salvador Ientile is sued

individually in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant

Salvador Ientile possesses operational control over Defendant Corporation, an ownership interest in



                                                   -5-
              Case 1:20-cv-07986-JGK Document 20 Filed 02/23/21 Page 6 of 23




Defendant Corporation, and controls significant functions of Defendant Corporation. He determines

the wages and compensation of the employees of Defendants, including Plaintiff Castillo, establishes

the schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

                                     FACTUAL ALLEGATIONS

                                  Defendants Constitute Joint Employers

        28.      Defendants operate a Pizza restaurant located in the Lenox Hill neighborhood in the

Upper East Side in Manhattan.

        29.      Individual Defendants, Arturo Ientile and Salvador Ientile, possess operational

control over Defendant Corporation, possess ownership interests in Defendant Corporation, and

control significant functions of Defendant Corporation.

        30.      Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

        31.      Each Defendant possessed substantial control over Plaintiff Castillo’s (and other

similarly situated employees’) working conditions, schedules, pay rates, hiring, firing, pay increases,

and over the policies and practices with respect to the employment and compensation of Plaintiff

Castillo, and all similarly situated individuals, referred to herein.

        32.      Defendants jointly employed Plaintiff Castillo (and all similarly situated employees)

and are Plaintiff Castillo’s (and all similarly situated employees’) employers within the meaning of

29 U.S.C. 201 et seq. and the NYLL.

        33.      In the alternative, Defendants constitute a single employer of Plaintiff Castillo and/or

similarly situated individuals.




                                                    -6-
                Case 1:20-cv-07986-JGK Document 20 Filed 02/23/21 Page 7 of 23




          34.      Upon information and belief, Individual Defendants Arturo Ientile and Salvador

Ientile operate Defendant Corporation as either an alter ego of themselves and/or failed to operate

Defendant Corporation as an entity legally separate and apart from themselves, by among other

things:

                 a) failing to adhere to the corporate formalities necessary to operate Defendant

                    Corporation as a Corporation,

                 b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                    by, amongst other things, failing to hold annual meetings or maintaining

                    appropriate corporate records,

                 c) transferring assets and debts freely as between all Defendants,

                 d) operating Defendant Corporation for their own benefit as the sole or majority

                    shareholders,

                 e) operating Defendant Corporation for their own benefit and maintaining control over

                    this corporation as a closed Corporation,

                 f) intermingling assets and debts of their own with Defendant Corporation,

                 g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                    liability as necessary to protect their own interests, and

                 h) Other actions evincing a failure to adhere to the corporate form.

          35.      At all relevant times, Defendants were Plaintiff Castillo’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff

Castillo, controlled the terms and conditions of employment, and determined the rate and method of

any compensation in exchange for Plaintiff Castillo’s services.




                                                     -7-
             Case 1:20-cv-07986-JGK Document 20 Filed 02/23/21 Page 8 of 23




       36.       In each year from 2018 to 2020, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

       37.       In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

restaurant on a daily basis are goods produced outside of the State of New York.

                                            Individual Plaintiff

       38.       Plaintiff Castillo is a former employee of Defendants who was employed as a laborer

and ostensibly as a delivery worker. However, he spent over 20% of each shift performing the non-

tipped duties described above.

       39.       Plaintiff Castillo seeks to represent a class of similarly situated individuals under 29

U.S.C. 216(b).

                                   Plaintiff Paulino Castillo Martinez

       40.       Plaintiff Castillo was employed by Defendants from approximately December 2018

until on or about July 26, 2020.

       41.       Defendants employed Plaintiff Castillo as a laborer and ostensibly as a delivery

worker.

       42.       However, Plaintiff Castillo was also required to spend a significant portion of his

work day performing the non-tipped duties described above.

       43.       Although Plaintiff Castillo ostensibly was employed as a delivery worker, he spent

over 20% of each day performing non-tipped work throughout his employment with Defendants,

approximately four to five hours a shift, with variation.




                                                    -8-
             Case 1:20-cv-07986-JGK Document 20 Filed 02/23/21 Page 9 of 23




       44.      Although Plaintiff Castillo ostensibly was employed as a delivery worker, he would

be required to stay past the time of deliveries on any given shift to perform the non-tipped work

described above, particularly the aforesaid duties associated with cleaning and trash removal.

       45.      Although Plaintiff Castillo ostensibly was employed as a delivery worker, he would

be required to perform the non-tipped work described above prior to making deliveries for the

Defendants and in the time between deliveries, which was variable and sporadic, but at all times

comprised more than twenty percent (20%) of his duties.

       46.      Plaintiff Castillo regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       47.      Plaintiff Castillo’s work duties required neither discretion nor independent judgment.

       48.      Throughout his employment with Defendants, Plaintiff Castillo regularly worked in

excess of 40 hours per week.

       49.      From approximately December 2018 until on or about March 15, 2020, Plaintiff

Castillo worked from approximately 6:00 p.m. until on or about 2:00 a.m., Mondays, Tuesdays and

Wednesdays and from approximately 6:00 p.m. until on or about 5:00 a.m., Fridays and Saturdays

(typically 46 hours per week).

       50.      For approximately two weeks each month from approximately December 2018 until

on or about March 15, 2020, Plaintiff Castillo worked from approximately 6:00 p.m. until on or

about 2:00 a.m., Mondays, Tuesdays and Wednesdays, from approximately 6:00 p.m. until on or

about 5:00 a.m., Fridays and Saturdays, and from approximately 6:00 p.m. until on or about 1:00

a.m., Sundays or Thursdays (typically 53 hours per week).




                                                  -9-
            Case 1:20-cv-07986-JGK Document 20 Filed 02/23/21 Page 10 of 23




       51.     From approximately April 20, 2020 until on or about July 26, 2020, Plaintiff Castillo

worked from approximately 8:00 p.m. until on or about 2:00 a.m., Thursdays and Fridays and from

approximately 6:00 p.m. until on or about 1:00 a.m., on Sundays (typically 19 hours per week).

       52.     Throughout his employment, Defendants paid Plaintiff Castillo his wages by check.

       53.     From approximately December 2018 until on or about July 26, 2020, Defendants paid

Plaintiff Castillo $10.00 per hour.

       54.     For approximately one week, Defendants did not pay Plaintiff Castillo any wages for

his work.

       55.     Plaintiff Castillo’s pay did not vary even when he was required to stay later or work

a longer day than his usual schedule.

       56.     For example, from approximately 2018 until on or about March 2020, Defendants

required Plaintiff Castillo to work an additional 30 minutes past his scheduled departure time two

days a week, and did not pay him for the additional time he worked.

       57.     Defendants never granted Plaintiff Castillo any breaks or meal periods of any kind.

       58.     Plaintiff Castillo was never notified by Defendants that his tips were being included

as an offset for wages.

       59.     Defendants did not account for these tips in any daily or weekly accounting of

Plaintiff Castillo’s wages.

       60.     Defendants withheld a portion of Plaintiff Castillo’s tips; specifically, Defendants

withheld a portion of all the tips customers paid Plaintiff Castillo and distributed the tips to pizza

makers.

       61.     On a number of occasions, Defendants required Plaintiff Castillo to sign a document,

the contents of which he was not allowed to review in detail, in order to release his weekly pay.



                                                 - 10 -
            Case 1:20-cv-07986-JGK Document 20 Filed 02/23/21 Page 11 of 23




       62.     Defendants took improper and illegal deductions from Plaintiff Castillo’s wages;

specifically, on three occasions, Plaintiff Castillo had to pay $30 for a delivery that was incorrect.

Further, on Plaintiff Castillo’s last work week Defendants deducted $20 to $30 from Plaintiff

Castillo’s weekly wages for a pizza that fell.

       63.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Castillo regarding overtime and wages under the FLSA and NYLL.

       64.     Defendants did not provide Plaintiff Castillo an accurate statement of wages, as

required by NYLL 195(3).

      65.      Defendants did not give any notice to Plaintiff Castillo, in English and in Spanish

(Plaintiff Castillo’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

      66.      Defendants required Plaintiff Castillo to purchase “tools of the trade” with his own

funds—including a bicycle, a helmet, vests, and bicycle maintenance.

                                  Defendants’ General Employment Practices

      67.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Castillo (and all similarly situated employees) to work in excess of 40 hours a

week without paying him appropriate state minimum wage, spread of hours pay, and overtime

compensation as required by federal and state laws.

      68.      Plaintiff Castillo was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the wages

he was owed for the hours he worked.




                                                  - 11 -
            Case 1:20-cv-07986-JGK Document 20 Filed 02/23/21 Page 12 of 23




      69.      Defendants’ pay practices resulted in Plaintiff Castillo not receiving payment for all

his hours worked, and resulted in Plaintiff Castillo’s effective rate of pay falling below the required

minimum wage rate.

      70.      Defendants habitually required Plaintiff Castillo to work additional hours beyond his

regular shifts but did not provide him with any additional compensation.

      71.      Defendants required Plaintiff Castillo and all other delivery workers to perform

general non-tipped tasks in addition to their primary duties as delivery workers.

      72.       Plaintiff Castillo and all similarly situated employees, ostensibly were employed as

tipped employees by Defendants, although their actual duties included a significant amount of time

spent performing the non-tipped duties outlined above.

      73.      Plaintiff Castillo’s duties were not incidental to his occupation as a tipped worker,

but instead constituted entirely unrelated general restaurant work with duties, including the non-

tipped duties described above.

      74.       Plaintiff Castillo and all other tipped workers were paid at a rate that was lower than

the required lower tip-credit rate by Defendants.

      75.      However, under state law, Defendants were not entitled to a tip credit because the

tipped worker’s and Plaintiff Castillo’s non-tipped duties exceeded 20% of each workday (or 2

hours a day, whichever is less) (12 N.Y.C.R.R. § 146).

      76.      New York State regulations provide that an employee cannot be classified as a tipped

employee on any day in which he or she has been assigned to work in an occupation in which tips

are not customarily received. (12 N.Y.C.R.R. §§137-3.3 and 137-3.4). Similarly, under federal

regulation 29 C.F.R. §531.56(e), an employer may not take a tip credit for any employee time if that

time is devoted to a non-tipped occupation.



                                                    - 12 -
            Case 1:20-cv-07986-JGK Document 20 Filed 02/23/21 Page 13 of 23




      77.      In violation of federal and state law as codified above, Defendants classified Plaintiff

Castillo and other tipped workers as tipped employees, and paid them at a rate that was lower than

the required lower tip-credit rate when they should have classified them as non-tipped employees

and paid them at the minimum wage rate.

      78.      Defendants failed to inform Plaintiff Castillo who received tips that Defendants

intended to take a deduction against Plaintiff Castillo’s earned wages for tip income, as required by

the NYLL before any deduction may be taken.

      79.      Defendants failed to inform Plaintiff Castillo who received tips, that his tips were

being credited towards the payment of the minimum wage.

      80.      Defendants failed to maintain a record of tips earned by Plaintiff Castillo who worked

as a delivery worker for the tips he received.

      81.      As part of its regular business practice, Defendants intentionally, willfully, and

repeatedly harmed Plaintiff Castillo who received tips, by engaging in a pattern, practice, and/or

policy of violating the FLSA and the NYLL. This policy and pattern or practice included depriving

delivery workers of a portion of the tips earned during the course of employment

      82.      Defendants unlawfully misappropriated charges purported to be gratuities received

by tipped Plaintiffs, and other tipped employees, in violation of New York Labor Law § 196-d

(2007).

      83.      Under the FLSA and NYLL, in order to be eligible for a “tip credit,” employers of

tipped employees must either allow employees to keep all the tips that they receive or forgo the tip

credit and pay them the full hourly minimum wage.

      84.      On a number of occasions, Defendants required Plaintiff Castillo to sign a document

the contents of which he was not allowed to review in detail. Defendants failed to post at the



                                                 - 13 -
            Case 1:20-cv-07986-JGK Document 20 Filed 02/23/21 Page 14 of 23




workplace, or otherwise provide to employees, the required postings or notices to employees

regarding the applicable wage and hour requirements of the FLSA and NYLL.

      85.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Castillo (and similarly situated individuals) worked,

and to avoid paying Plaintiff Castillo properly for his full hours worked.

      86.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      87.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Castillo and other similarly situated former workers.

      88.      Defendants failed to provide Plaintiff Castillo and other employees with accurate

wage statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      89.      Defendants failed to provide Plaintiff Castillo and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as” names used by the employer; the



                                                  - 14 -
            Case 1:20-cv-07986-JGK Document 20 Filed 02/23/21 Page 15 of 23




physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).

                            FLSA COLLECTIVE ACTION CLAIMS

      90.       Plaintiff Castillo brings his FLSA minimum wage, overtime compensation, and

liquidated damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b),

on behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or

were employed by Defendants or any of them, on or after the date that is three years before the filing

of the complaint in this case (the “FLSA Class Period”).

      91.      At all relevant times, Plaintiff Castillo and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required minimum wage and overtime

pay at a one and one-half their regular rates for work in excess of forty (40) hours per workweek

under the FLSA under the FLSA.

      92.      The claims of Plaintiff Castillo stated herein are similar to those of the other

employees.

                                   FIRST CAUSE OF ACTION

               VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      93.      Plaintiff Castillo repeats and realleges all paragraphs above as though fully set forth

herein.

      94.      Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Castillo (and

the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.



                                                 - 15 -
            Case 1:20-cv-07986-JGK Document 20 Filed 02/23/21 Page 16 of 23




      95.      Defendants’ failure to pay Plaintiff Castillo (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      96.      Plaintiff Castillo (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                  SECOND CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      97.       Plaintiff Castillo repeats and realleges all paragraphs above as though fully set forth

herein.

      98.      At all times relevant to this action, Defendants were Plaintiff Castillo’s employers

within the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire

Plaintiff Castillo, controlled the terms and conditions of his employment, and determined the rates

and methods of any compensation in exchange for his employment.

      99.      Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiff Castillo less than the minimum wage.

      100.     Defendants’ failure to pay Plaintiff Castillo the minimum wage was willful within

the meaning of N.Y. Lab. Law § 663.

      101.     Plaintiff Castillo was damaged in an amount to be determined at trial.

                                   THIRD CAUSE OF ACTION

                       VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW

      102.      Plaintiff Castillo repeats and realleges all paragraphs above as though fully set forth

herein.




                                                  - 16 -
          Case 1:20-cv-07986-JGK Document 20 Filed 02/23/21 Page 17 of 23




      103.    Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Castillo overtime compensation

at rates of one and one-half times the regular rate of pay for each hour worked in excess of forty

hours in a work week.

      104.    Defendants’ failure to pay Plaintiff Castillo overtime compensation was willful

within the meaning of N.Y. Lab. Law § 663.

      105.    Plaintiff Castillo was damaged in an amount to be determined at trial.

                                 FOURTH CAUSE OF ACTION

                VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                    OF THE NEW YORK COMMISSIONER OF LABOR

      106.     Plaintiff Castillo repeats and realleges all paragraphs above as though fully set forth

herein.

      107.    Defendants failed to pay Plaintiff Castillo one additional hour’s pay at the basic

minimum wage rate before allowances for each day Plaintiff Castillo’s spread of hours exceeded ten

hours in violation of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      108.    Defendants’ failure to pay Plaintiff Castillo an additional hour’s pay for each day

Plaintiff Castillo’s spread of hours exceeded ten hours was willful within the meaning of NYLL

§ 663.

      109.    Plaintiff Castillo was damaged in an amount to be determined at trial.

                                   FIFTH CAUSE OF ACTION

                  VIOLATION OF THE NOTICE AND RECORDKEEPING

                   REQUIREMENTS OF THE NEW YORK LABOR LAW




                                                 - 17 -
           Case 1:20-cv-07986-JGK Document 20 Filed 02/23/21 Page 18 of 23




      110.      Plaintiff Castillo repeats and realleges all paragraphs above as though fully set forth

herein.

      111.     Defendants failed to provide Plaintiff Castillo with a written notice, in English and in

Spanish (Plaintiff Castillo’s primary language), containing: the rate or rates of pay and basis thereof,

whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances, if any,

claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular pay

day designated by the employer; the name of the employer; any “doing business as" names used by

the employer; the physical address of the employer's main office or principal place of business, and

a mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

      112.     Defendants are liable to Plaintiff Castillo in the amount of $5,000, together with costs

and attorneys’ fees.

                                    SIXTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      113.      Plaintiff Castillo repeats and realleges all paragraphs above as though fully set forth

herein.

      114.     With each payment of wages, Defendants failed to provide Plaintiff Castillo with an

accurate statement listing each of the following: the dates of work covered by that payment of wages;

name of employee; name of employer; address and phone number of employer; rate or rates of pay

and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the




                                                  - 18 -
            Case 1:20-cv-07986-JGK Document 20 Filed 02/23/21 Page 19 of 23




regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

      115.       Defendants are liable to Plaintiff Castillo in the amount of $5,000, together with costs

and attorneys’ fees.

                                   SEVENTH CAUSE OF ACTION

                               RECOVERY OF EQUIPMENT COSTS

      116.       Plaintiff Castillo repeats and realleges all paragraphs above as though fully set forth

herein.

      117.       Defendants required Plaintiff Castillo to pay, without reimbursement, the costs and

expenses for purchasing and maintaining equipment and “tools of the trade” required to perform his

job, further reducing his wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29 C.F.R.

§ 531.35; N.Y. Lab. Law §§ 193 and 198-b.

      118.       Plaintiff Castillo was damaged in an amount to be determined at trial.

                                       EIGHTH CAUSE OF ACTION


                  UNLAWFUL DEDUCTIONS FROM WAGES IN VIOLATION
                          OF THE NEW YORK LABOR LAW

          119.   Plaintiff Castillo repeats and realleges all paragraphs above as though set forth fully

herein.

          120.   At all relevant times, Defendants were Plaintiff Castillo’s employers within the

meaning of the N.Y. Lab. Law §§ 2 and 651.

          121.   Defendants made unlawful deductions from Plaintiff Castillo’s wages; specifically,

on three occasions, Plaintiff Martinez had to pay $30 for a delivery that was incorrect. Further, on

Plaintiff Castillo’s last work week Defendants deducted $20 to $30 from Plaintiff Castillo’s weekly



                                                   - 19 -
            Case 1:20-cv-07986-JGK Document 20 Filed 02/23/21 Page 20 of 23




wages for a pizza that fell.

          122.   The deductions made from Plaintiff Castillo’s wages were not authorized or required

by law.

          123.   Through their knowing and intentional efforts to take unauthorized deductions from

Plaintiff Castillo’s wages, Defendants willfully violated NYLL, Article 6, §§ 190 et seq., and

supporting New York State regulations.

          124.   Plaintiff Castillo was damaged in an amount to be determined at trial.

                                        NINTH CAUSE OF ACTION

                       UNLAWFUL DEDUCTIONS FROM TIPS IN VIOLATION
                              OF THE NEW YORK LABOR LAW


          125.   Plaintiff Castillo repeats and realleges all paragraphs above as though fully set forth

herein.

          126.   At all relevant times, Defendants were Plaintiff Castillo’s employers within the

 meaning of the N.Y. Lab. Law §§ 2 and 651.

          127.   New York State Labor Law § 196-d prohibits any employer or his agents, including

 owners and managers, from demanding or accepting, directly or indirectly, any part of the

 gratuities received by an employee, or retaining any part of a gratuity, or any charge purported to

 be a gratuity, for an employee.

          128.   Defendants unlawfully misappropriated a portion of Plaintiff Castillo’s tips that were

 received from customers.

          129.   Defendants knowingly and intentionally retained a portion of Plaintiff Castillo’s tips

 in violations of the NYLL and supporting Department of Labor Regulations.

          130.   Plaintiff Castillo was damaged in an amount to be determined at trial.



                                                   - 20 -
          Case 1:20-cv-07986-JGK Document 20 Filed 02/23/21 Page 21 of 23




                                    TENTH CAUSE OF ACTION

                   VIOLATION OF THE TIMELY PAYMENT PROVISIONS
                                OF THE NEW YORK LABOR LAW
      131.      Plaintiff Castillo repeats and realleges all paragraphs above as though set forth fully

herein.

      132.      Defendants did not pay Plaintiff Castillo on a regular weekly basis, in violation of

NYLL §191.

      133.      Defendants are liable to Plaintiff Castillo in an amount to be determined at trial.



                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Castillo respectfully requests that this Court enter judgment

 against Defendants by:

          (a)    Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;

          (b)    Declaring that Defendants violated the minimum wage provisions of, and

 associated rules and regulations under, the FLSA as to Plaintiff Castillo and the FLSA Class

 members;

          (c)    Declaring that Defendants violated the overtime wage provisions of, and associated

 rules and regulations under, the FLSA as to Plaintiff Castillo and the FLSA Class members;

          (d)    Declaring that Defendants’ violations of the provisions of the FLSA were willful

 as to Plaintiff Castillo and the FLSA Class members;




                                                  - 21 -
        Case 1:20-cv-07986-JGK Document 20 Filed 02/23/21 Page 22 of 23




       (e)       Awarding Plaintiff Castillo and the FLSA Class members damages for the amount

of unpaid minimum wage, overtime compensation, and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

       (f)       Awarding Plaintiff Castillo and the FLSA Class members liquidated damages in an

amount equal to 100% of his damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

       (g)       Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Castillo;

       (h)       Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Castillo;

       (i)       Declaring that Defendants violated the spread-of-hours requirements of the NYLL

and supporting regulations as to Plaintiff Castillo;

       (j)       Declaring that Defendants violated the notice requirements of the NYLL with

respect to Plaintiff Castillo’s compensation, hours, wages and any deductions or credits taken

against wages;

       (k)       Declaring that Defendants’ violations of the provisions of the NYLL and spread of

hours wage order were willful as to Plaintiff Castillo;

       (l)       Awarding Plaintiff Castillo damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages, as well

as awarding spread of hours pay under the NYLL as applicable

       (m)       Awarding Plaintiff Castillo damages for Defendants’ violation of the NYLL notice

provisions, pursuant to NYLL §§198(1-b), 198(1-d);



                                                - 22 -
        Case 1:20-cv-07986-JGK Document 20 Filed 02/23/21 Page 23 of 23




       (n)     Awarding Plaintiff Castillo liquidated damages in an amount equal to one hundred

percent (100%) of the total amount of minimum wage, overtime compensation, and spread of hours

pay shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

NYLL § 198(3);

       (o)     Awarding Plaintiff Castillo and the FLSA Class members pre-judgment and post-

judgment interest as applicable;

       (p)      Awarding Plaintiff Castillo and the FLSA Class members the expenses incurred in

this action, including costs and attorneys’ fees;

       (q)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (r)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

         Plaintiff Castillo demands a trial by jury on all issues triable by a jury.

Dated: New York, New York
       February 12, 2021
                                                          MICHAEL FAILLACE & ASSOCIATES, P.C.

                                               By:               /s/ Michael Faillace
                                                          Michael Faillace [MF-8436]
                                                          60 East 42nd Street, Suite 4510
                                                          New York, New York 10165
                                                          Telephone: (212) 317-1200
                                                          Facsimile: (212) 317-1620
                                                          Attorneys for Plaintiff




                                                 - 23 -
